Citation Nr: 1046102	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  09-02 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure. 

2.  Entitlement to service connection for erectile dysfunction, 
to include as due to herbicide exposure. 

3.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure. 

4.  Entitlement to service connection for a skin disability, to 
include as due to herbicide exposure. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from 
June 1963 to June 1967. 
 
This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a May 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, 
which, inter alia, denied the Veteran's claims of entitlement to 
service connection for hypertension, erectile dysfunction, 
prostate cancer, and a skin disability. 

In March 2010, the Veteran presented testimony before the 
undersigned in a travel board hearing.  A copy of the transcript 
has been associated with the claims folder. 

The issues of service connection for erectile dysfunction, 
prostate cancer, and a skin disability are addressed in the 
REMAND portion of the decision below and are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Service personnel records do not show that the Veteran served 
in or visited the Republic of Vietnam; therefore, exposure to 
herbicides may not be presumed.

2.  The preponderance of the competent and credible evidence is 
against finding that hypertension was present in-service, 
hypertension manifested to a compensable degree in the first 
post-service year, or that current hypertension is related to 
service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active military 
service and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2008, prior to the May 2008 
rating decision, and also in a February 2009 letter, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2010).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The March 
2008 and February 2009 letters also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  
Service treatment records have been associated with the claims 
file.  All identified and available treatment records have been 
secured.  

The Board notes that VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability; 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  As will be 
discussed in detail, there is no competent evidence that the 
Veteran had hypertension in service or for many years thereafter, 
and there is no probative evidence suggesting that he developed 
hypertension as a result of his service.  Therefore, a medical 
opinion is not required.  Additionally, as noted above, the 
Veteran presented personal testimony before the undersigned 
Veterans Law Judge.  Thus, the duties to notify and assist have 
been met.


Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.   38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including hypertension, if they are 
shown to be manifest to a degree of 10 percent or more within one 
year following the Veteran's separation from active military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).

Diseases associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. 
§ 3.309(e) (2010), will be considered to have been incurred in 
service under the circumstances outlined in that section even 
though there is no evidence of such disease during the period of 
service.  Hypertension is not listed under 38 C.F.R. 
§ 3.309(e) as a disease associated with herbicide exposure.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2010).

The laws and regulations pertaining to Agent Orange exposure 
provide for a presumption of service connection due to exposure 
to herbicide agents for veterans who have any of several diseases 
and served on active duty in Vietnam during the Vietnam Era.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2010).  A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309(e) will be considered to have 
been incurred in service under the circumstances outlined in that 
section, even though there is no evidence of such disease during 
the period of service.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to an herbicide agent 
containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2010).  Furthermore, even if a veteran does not 
have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she served 
in Vietnam between January 9, 1962, and May 7, 1975, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f) (West 2002).

"Service in the Republic of Vietnam," includes service in the 
waters offshore and service in other locations if the conditions 
of service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  The VA General 
Counsel has determined that the regulatory definition (which 
permits certain personnel not actually stationed within the 
borders of the Republic of Vietnam to be considered to have 
served in that Republic) requires that an individual actually 
have been present within the boundaries of the Republic.  See 
VAOPGCPREC 27-97. Specifically, the General Counsel has concluded 
that in order to establish qualifying "service in Vietnam," a 
veteran must demonstrate actual duty or visitation in the 
Republic of Vietnam.

Service on a deep water naval vessel in waters off the shore of 
the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 U.S.C.A. 
§ 101(29)(A) (establishing that the term "Vietnam era" means the 
period beginning on February 28, 1961, and ending on May 7, 1975 
in the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 
129 S.Ct. (2008), the Federal Circuit held that VA's 
interpretation of the phrase "served in the Republic of Vietnam," 
to the effect that a veteran must set foot on Vietnamese soil, 
was entitled to deference by the courts.

The Veteran essentially contends that he currently has 
hypertension, due to exposure to herbicide agents during service.  
Specifically, he asserts that he spent a few hours on land in 
Vietnam while serving aboard the USS Midway and USS Yorktown.  

The Board observes that the Veteran is competent to report 
visitation to the Republic of Vietnam.  However, he was unable to 
provide details of his alleged visitation to Vietnam during his 
hearing.  He reported one instance of flying on a plane, but was 
unable to recall where the plane flew.  When asked if his name 
would have been in any logs, the Veteran indicated that he was 
not authorized to go on this trip.  Upon review of the evidence 
of record and after assessing his demeanor at the Board hearing, 
the Board finds that his assertions are not credible and not 
supported by contemporaneous service records.  As a finder of 
fact, the Board, when considering whether lay evidence is 
satisfactory, may also properly consider internal inconsistency 
of the statements, facial plausibility, consistency with other 
evidence submitted on behalf of the Veteran, and the Veteran's 
demeanor when testifying at a hearing.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007).  The record includes the Veteran's 
Form DD 214 and his personnel file, which indicate that the 
Veteran had three years, six months, and eight days of foreign 
service from the period of June 1963 to June 1967.  However, the 
service personnel records are silent as to any missions or stops 
in Vietnam.  An October 2009 response from the Defense Personnel 
Records Information Retrieval System shows that the command 
histories for both the USS Midway and US Yorktown reflect that 
the ships were off the coast of Vietnam but the histories did not 
document that either ships docked or that personnel stepped foot 
in Vietnam.  Furthermore, in an October 2009 decision, the RO 
determined that based on a response from the U.S. Army and Joint 
Services Records Research Center that the histories of the USS 
Midway and USS Yorktown did not reflect that the ships docked or 
personnel stepped foot in Vietnam and its own review of the 
service personnel records that there was no evidence that the 
Veteran stepped foot in-country Vietnam.  The Board's review of 
the service personnel records shows similar findings.  Therefore, 
the Board finds that there is no competent evidence that the 
Veteran served in Vietnam to warrant presumptive service 
connection based on herbicide exposure therein, and in any case 
there is no presumption for hypertension based on exposure to 
herbicides such as Agent Orange.  See 38 C.F.R. § 3.309(e) (2010)

Although the Veteran has not been show to warrant a regulatory 
presumption of service connection for his claimed disability as a 
result of in-service herbicide exposure, his claim must still be 
reviewed to determine if service connection can be established on 
a direct basis or based on applicable presumptions established 
for chronic disease under 38 C.F.R. § 3.309(a).  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' 
Dioxin and Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-
29 (1984), does not preclude a veteran from establishing service 
connection with proof of actual direct causation).

With this in mind, the Board observes that, to the extent that 
the Veteran has asserted that he was exposed to Agent Orange, 
such contentions are not supported by his service records.  
Accordingly, his statements regarding in-service exposure to 
herbicides have no probative value.  As a result, the Board will 
review the Veteran's claim for hypertension to determine whether 
service connection may be awarded based on direct service 
connection.

For VA rating purposes, "hypertension" means that diastolic blood 
pressure is predominately 90 millimeter (mm) or greater; 
"isolated systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm or greater with a diastolic 
blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2010).  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two or 
more times on at least three different days.  See also the 
Court's discussion of this subject in Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

As detailed above, in order to establish service connection for 
the claimed condition, there must be (1) medical evidence of a 
current disability; (2) evidence of the in- service incurrence or 
aggravation of a disease or injury or evidence of a service-
connected disability; and (3) medical evidence of a nexus between 
(1) and (2).  See Hickson, supra.

In this case, it is undisputed that the Veteran now has 
hypertension, as is evidenced by the numerous treatment records.  
Hickson element (1) is therefore satisfied.

Concerning Hickson element (2), in-service incurrence of disease 
or injury, the Board notes that service treatment records do not 
reflect a diagnosis of hypertension or documented complaints of 
findings of such disability.  Notably the examination report at 
service discharge shows that his blood pressure reading was 124 
mm/88 mm.  At that time, the Veteran was noted to have no defects 
and a diagnosis of hypertension was not record.  In light of the 
foregoing, the Board concludes that Hickson element (2) is not 
met and the claim fails on this basis alone.

The Board adds that hypertension was not diagnosed within the one 
year presumptive period after service.  See 38 C.F.R. §§ 3.307, 
3.309 (2010).  In this regard, a VA examination dated in April 
1985 noted a blood pressure reading of 118 mm/82 mm.  A diagnosis 
of hypertension was not rendered.  Therefore, hypertension had 
not even manifested 18 years following service discharge.  

For the sake of completeness, the Board will discuss the 
remaining Hickson element.  See Luallen v. Brown, 8 Vet. App. 92, 
95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) 
(noting that the Board has the fundamental authority to decide a 
claim in the alternative).  With respect to Hickson element (3), 
medical nexus, in the absence of an in-service disease or injury, 
it naturally follows that a medical nexus is lacking also. 
Accordingly, Hickson element (3), medical nexus, is not met, and 
the claim fails on this basis as well.

The Veteran has been accorded ample opportunity to present 
competent medical evidence in support of his claim; he has failed 
to do so.  See 38 U.S.C.A. § 5107(a) (2010) (it is the claimant's 
responsibility to support a claim for VA benefits).

To the extent that the Veteran may contend that he has had 
hypertension continually since service, he has not presented 
supporting medical evidence.  See Voerth v. West, 13 Vet. App. 
117, 120-1 (1999) (finding that there must be medical evidence on 
file demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless such 
a relationship is one as to which a lay person's observation is 
competent).  The evidence reflects that hypertension was 
diagnosed many years after service.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised).

To the extent that the Veteran himself, or his representative, 
contends that a medical relationship exists between his current 
disability and service, the Board acknowledges that the Veteran 
is competent to testify as to his observations. Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, 
lay witnesses may, in some circumstances, opine on questions of 
diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 
1316 (Fed. Cir. 2009) (finding that the Board's categorical 
statement that "a valid medical opinion" was required to 
establish nexus, and that a layperson was "not competent" to 
provide testimony as to nexus because she was a layperson, 
conflicts with Jandreau).  

However, in this case, testimony as to a possible relationship 
between the Veteran's current hypertension and his military 
service is an etiological question unlike testimony as to a 
separated shoulder, varicose veins, or flat feet, which are 
capable of direct observation.  See Jandreau, 492 F.3d at 1376 
(noting that lay witness capable of diagnosing dislocated 
shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding 
that lay testimony is competent to establish the presence of 
varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 
(2007) (discussing that unlike varicose veins or a dislocated 
shoulder, rheumatic fever is not a condition capable of lay 
diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a 
lay person is competent to testify to pain and visible flatness 
of his feet).  There is nothing in the record to suggest that the 
Veteran has the appropriate training, experience, or expertise to 
render a medical opinion regarding the etiology of his current 
hypertension.  See 38 C.F.R. 
§ 3.159 (a)(1) (2010)(setting forth that competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  While the Veteran is 
competent to report what he experienced, he is not competent to 
ascertain the etiology of his current hypertension, and the 
causative factor for such is not readily subject to lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. 
Brown, 6 Vet. App. 465 (1994).  In these circumstances, the Board 
gives more credence to the independent medical evidence of 
record, which is negative for complaints, diagnoses, or treatment 
for the claimed disorder for years following his separation from 
active duty, than the Veteran's and his representative's claims.  
Indeed at his hearing, the Veteran was unable to estimate the 
date when he was diagnosed with hypertension.  Therefore, 
entitlement to service connection for hypertension based on post-
service continuity of symptomatology must also be denied.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) (2010).

In sum, for the reasons and bases expressed above the Board finds 
that the preponderance of the evidence is against the Veteran's 
claim of entitlement to service connection for hypertension.  

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b) (West 2002).  
However, as the preponderance of the evidence is against the 
claim, the doctrine is not for application.  See also, e.g., 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, to include as due to 
herbicide exposure, is denied. 




REMAND

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is deemed 
necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  See also Robinette 
v. Brown, 8 Vet. App. 69, 76 (1995).  

The Veteran essentially contends that he has erectile 
dysfunction, prostate cancer, and a skin disability related to 
service.  Service treatment records shows that the Veteran was 
seen on multiple occasions for prostatitis, urethritis, 
gonorrhea, and venereal warts, and also for a possible rash on 
his chest.  Post-service treatment records show that he has had a 
prostate infection and prostate cancer, and contact dermatitis.  
On remand, the Veteran should be afforded an examination to 
determine the nature and etiology of any current erectile 
dysfunction, a skin disability, and prostate cancer.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current erectile dysfunction and prostate 
cancer.  The claims file, to include a copy 
of this Remand, must be made available to and 
reviewed by the examiner prior to completion 
of the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  All indicated 
studies should be performed, and all findings 
should be reported in detail.

The examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that any current erectile dysfunction 
and/or prostate cancer had its onset during 
service or is related to service, to include 
the notations for treatment during service as 
cited herein. 

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  The examiner should address any 
contrary evidence of record.

2.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
current skin disability.  The claims file, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was reviewed.  
All indicated studies should be performed, 
and all findings should be reported in 
detail.

The examiner should provide an opinion as to 
whether there is a 50 percent probability or 
greater that any current skin disability had 
its onset during service or is related to 
service, to include the notations for 
treatment during service as cited herein. 

A complete rationale for any opinion 
expressed should be provided in a legible 
report.  The examiner should address any 
contrary evidence of record.

3.  Notify the Veteran that it is his 
responsibility to report for any VA 
examination scheduled, and to cooperate in 
the development of the claims.  The 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claims.  38 C.F.R. §§ 3.158, 
3.655 (2010).  In the event that the Veteran 
does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.  Copies of all documentation 
notifying the Veteran of any scheduled VA 
examination must be placed in the Veteran's 
claims file.

4.	Then, readjudicate the Veteran's claims.  
If action remains adverse to the Veteran, 
provide him and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond. 
Thereafter, the case should be returned to 
the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


